Opinion,
Mr. Justice Clark :
Although by the act of May 9, 1889, this case comes to us upon an appeal, it is to be disposed of as upon a certiorari. No appeal upon the merits was allowed in such case, prior to the passage of the act of 1889, and that act did not extend the right of review, or modify its exercise. It simply provides that “ all appellate proceedings in the Supreme Court, heretofore by writ of error, appeal, or certiorari, shall hereafter be taken in a proceeding to be called an appeal.” As we said in Rand v. King, 134 Pa. 641, an appeal in name may therefore be a writ of error or a certiorari in legal effect; and it is necessary, in every case, to look into the record, and determine at the outset of our examination whether what is called an “ appeal ” is such in fact, or is a writ of error or a certiorari.
The question of the expediency-of extending the limits of the borough of Camp Hill, so as to embrace the lands of the petitioner therein, according to the draft, was a matter for the grand jury and the Court of Quarter Sessions to determine. We cannot reverse the case upon the merits: Sewickley Bor., 36 Pa. 80 ; Blooming Valley Bor., 56 Pa. 66.
The jurisdiction and power of the court is, of course, subject *517to the restrictions of the second and third sections of the act of June 11,1879, P. L. 150, and it is complained that by the petition, draft, and decree, which constitute parts of the record, the “lots, out-lots, or other tracts of land” embraced therein, are not “ adjacent ” to the borough. If by this provision of the act it is meant that each and all of the several lots or out-lots, or other particular or single tracts of land, proposed to be annexed, must adjoin the borough, the appellants’ contention would seem to be sustained. But we are of opinion that this was not the meaning and intent of the legislature. If it were, the annexation of lots contiguous to each other, but not all contiguous to the borough, would have to be accomplished by a series of proceedings and decrees, which would lead to great confusion, embarrassment, and delay. The word “ adjacent,” we think is used in its primary and obvious sense as adjoining or contiguous, for we cannot conceive that the legislature would annex to a borough a section of land or village wholly severed by the intervening lands of a township, so as to establish two entirely separate villages in one municipality. The essential and distinctive purposes and object of establishing a borough, the locating, grading of streets, laying sewers, etc., would be rendered impracticable, and in most cases impossible, by reason of the intervening territory.
But the power of the courts is not restricted to the annexation of “ lots and out-lots,” in the popular sense of these words. These powers extend to “ tracts of land,” and a tract of land may either apply to a single farm, or to a territory embracing the lands of different adjoining owners, drawn and exhibited in a single draft. It may appropriately be applied to a section of land, or of the country, without reference to the lines of individual ownership. The act of June 11,1879, is a supplement to the general borough law of April 8, 1851, P. L. 820, which in its thirtieth section authorizes the burgess and town council of any borough, upon petition, etc., to annex “lots, out-lots, or other tracts of land in any section lying adjacent to said borough ; ” and it was doubtless intended, in a certain case, to place a similar power in the hands of the court.
The appellants concede that the word “adjacent” should not be arbitrarily interpreted to apply only to such lands as immediately touch the borough. If the lands of George and *518Margaret Oyster bad been embraced, perhaps no fault would have been found in this respect; but as these were farm lands, and the owners objected, they were properly excluded.
The objection to the sufficiency of the notice is wholly without merit. The notices were in substantial compliance with the statute: Osborne Bor., 101 Pa. 288. But if they were not, the appellants took actual notice of the application, appeared promptly at the earliest stage of the proceeding, made objection to the submission to the grand jury, and have since contested the proceedings at all points: Edgewood Bor., 180 Pa. 349. It is difficult to see what opportunity or advantage has been lost, or what good purpose would have been subserved in this case by any other form of notice.
The proceedings of the Court of Quarter Sessions are affirmed.